989 F.2d 492
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Wayne Anthony GARRETT, Plaintiff-Appellant,v.Louis W. SULLIVAN, Secretary of Health and Human Services,Defendant-Appellee.
No. 92-2605.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 1, 1993Decided:  March 19, 1993

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Albert V. Bryan, Jr., Senior District Judge.  (CA-92-832-A)
Wayne A. Garrett, Appellant Pro Se.
E.D.Va.
AFFIRMED.
Before WIDENER, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Wayne Anthony Garrett appeals from the district court's order dismissing his civil action under 42 U.S.C. § 405 (1988) as frivolous, and denying Garrett's request for reconsideration under Fed.  R. Civ. P. 59.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Garrett v. Sullivan, No. CA-92-832-A (E.D. Va.  Nov. 30, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED